169 F.3d 666
137 Lab.Cas.  P 33,846, 5 Wage & Hour Cas.2d(BNA) 677
Laura LAMBERT;  Esther Ackley;  Steve Belling;  Pat Cooke;Letitia Selk;  Chuck Viltz, Plaintiffs-Appellees-Cross-Appellants,v.Barry ACKERLY, William Ackerly;  Seattle Supersonics Inc., aformer Washington corporation;  Full House Sports &Entertainment Inc., a Washington corporation;  SSI SportsInc., a Washington corporation, Defendants-Appellants-Cross-Appellees.
Nos. 96-36017, 96-36266, 96-36267.
United States Court of Appeals,Ninth Circuit.
March 9, 1999.

Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Lambert v. Ackerly, 156 F.3d 1018 (9th Cir.1998), is withdrawn.



1
 Judge McKeown was recused